           Case 1:20-cr-00058-VSB Document 25 Filed 02/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
UNITED STATES OF AMERICA,                                 :
                                                          :
                                                                                             2/26/2021
                                                          :
                      - against -                         :
                                                          :
                                                          :
DANA MCCANN,                                              :                20-CR-58 (VSB)
                                                          :
                                    Defendant.            :                    ORDER
                                                          :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        On February 24, 2021, Defendant Dana McCann filed an emergency motion for a

modification of his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A). (Doc. 21.) It is hereby:

        ORDERED that on or before March 4, 2021, the Government shall file a response

addressing 1) whether or not Defendant is eligible for release to a half-way house; 2) whether or

not the Bureau of Prisons intends to release him; and 3) whether or not Defendant is eligible for

the vaccine, and if so, when he would most likely receive the vaccine.

        IT IS FURTHER ORDERED that Defendant shall file his reply, if any, on or before

March 10, 2021.

SO ORDERED.

Dated: February 26, 2021
       New York, New York

                                                              ______________________
                                                              Vernon S. Broderick
                                                              United States District Judge
